We laid down the rule in the foregoing opinion that, in order to punish for a constructive contempt, the offending party should have notice of the nature of the charge against him and be given an opportunity to answer and defend himself, and that this was generally done by a rule to show cause.
The record shows a rule in this case, giving the nature of the charge, the service of same upon the accused, and his answer thereto, and a judgment by the court adjudging him guilty. This was sufficient to give the trial court jurisdiction. It is true the rule does not recite that the accused had knowledge of the fact that Armstrong was a witness, and this averment could well have been made, but the omission of same did not defeat the jurisdiction of the trial court. It is generally sufficient if the rule gives the defendant notice of the nature of the contempt, unless the statute or rules of the court require that the facts constituting the contempt be set out. 9 Cyc. 38, 39. We have no statute or rule requiring that the facts be set out.
In dealing with the sufficiency of a charge or complaint to support jurisdiction, as distinguished from an attack upon the same by a demurrer, all reasonable inferences must be indulged in favor of the sufficiency of same to support the judgment. Werten v. Koosa Co., 169 Ala. 258, 53 So. 98.
The application for rehearing must be overruled.